Citation Nr: 1017597	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  09-18 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than April 20, 
2007, for the award of a 70 percent evaluation for major 
depressive disorder.

2.  Entitlement to an effective date earlier than July 1, 
2007, for the award of a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to February 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2007 and November 2008 rating decisions 
of the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the June 2007 
decision, the RO granted a 70 percent evaluation for major 
depressive disorder, effective April 20, 2007.  In the 
November 2008 rating decision, the RO granted a total rating 
for compensation based upon individual unemployability, 
effective July 1, 2007.  


FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO granted service 
connection for depression and assigned a 50 percent 
evaluation, effective July 27, 2004.  The Veteran submitted a 
notice of disagreement as to the 50 percent evaluation 
assigned, and a statement of the case was issued in August 
2006.  The Veteran did not perfect an appeal.  Thus, the 
March 2006 rating decision became final.

2.  On April 20, 2007, the Veteran submitted an informal 
claim for an increased rating for depression.

3.  Between August 2006 and April 20, 2007, there was no 
formal claim, informal claim, or written intent to file a 
claim for increase for depression nor was there evidence 
within one year prior to the April 2007 claim that the 
Veteran's service-connected psychiatric disorder met the 
criteria for a 70 percent evaluation.

4.  The credible evidence establishes that prior to July 1, 
2007, the Veteran was engaged in substantial gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 20, 
2007, for the award of a 70 percent evaluation for major 
depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.157, 3.400, 4.130, Diagnostic Code 9400 (2009).

2.  The criteria for an effective date earlier than July 1, 
2007, for the award of a total rating for compensation based 
upon individual unemployability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.157, 3.400, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  As to the claim for entitlement 
to an earlier effective date for the award of a 70 percent 
evaluation for major depressive disorder, this claim stems 
from a claim for increase, which the RO increased the 
Veteran's disability evaluation from 50 percent to 
70 percent.  The Veteran has stated that he is satisfied with 
the 70 percent evaluation.  See VA Form 21-4138, Statement in 
Support of Claim, received in November 2008.  This means that 
the notice requirements of 38 U.S.C.A. § 5103(a) have been 
met since the Veteran's claim was successfully granted an 
increased rating.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  The RO properly issued a statement of the 
case in June 2009 addressing the effective-date issue.  

As to the claim for entitlement to an earlier effective date 
for the award of a total rating for compensation based upon 
individual unemployability, this claim stems from the Veteran 
having submitted a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based Upon Unemployability, which 
claim was granted in the January 2009 rating decision.  This 
means that the notice requirements of 38 U.S.C.A. § 5103(a) 
have been met since the Veteran's claim was successfully 
granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  The RO properly issued a statement of the case in 
June 2009 addressing the effective-date issue.  

As to the duty to assist, VA has obtained VA treatment 
records from 2006 to 2009.  The Veteran has submitted a 
psychotherapy progress report from his private psychologist.  
The Veteran was provided with a video conference before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file.  VA did not 
provide the Veteran with examinations in connection with the 
claims for earlier effective dates, as they do not meet the 
statutory requirements for entitlement to a VA examination or 
medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 
2002); see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2009).  (VA 
provided the Veteran with examinations in connection with his 
claim for increase for major depressive disorder and his 
claim for entitlement to a total rating for compensation 
based upon individual unemployability.)  In sum, there is no 
evidence of any VA error in assisting the appellant that 
reasonably affects the fairness of these adjudications.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicholson, 21 
Vet. App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.  

Analysis

The Veteran argues that he warrants effective dates going 
back to 2004 for both the 70 percent evaluation for major 
depressive disorder and the total rating for compensation 
based upon individual unemployability.  At a March 2010 
hearing before the undersigned, the Veteran testified that he 
last worked in 2004 as an administrator for a nursing home.  
He described having severe problems with his ability to focus 
and back pain at that time.  The Veteran stated he had used 
up all of his leave and personal time because of these 
disabilities.  He stated he had been on bed rest for two 
years answering phones in connection with his job from home.  
The Veteran testified that he was unable to focus and 
maintain focus, which is when he started seeking psychiatric 
help.  He described himself as becoming reclusive.  The 
Veteran stated he had been seeing a therapist, who had 
provided a statement showing "the characteristics for 
100 percent."  He argued his 70 percent evaluation and the 
total rating for compensation based upon individual 
unemployability should go back to July 2004.  

Governing regulations provide that a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 2002).  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase (which includes a claim 
for total rating for compensation based upon individual 
unemployability) shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a).  The 
implementing regulation states that the effective date for a 
claim for increase will be the date of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
An effective date for a claim for increase may be granted 
prior to the date of claim if it is ascertainable that an 
increase in disability had occurred within one year from the 
date of claim.  38 U.S.C.A. §§ 5110(b)(2); 38 C.F.R. 
§§ 3.400(o)(1) and (2) (2009); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).

Under 38 C.F.R. 3.157(b) (2009), once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date 
on the VA outpatient or hospital examination will be accepted 
as the date of claim.  38 C.F.R. 3.157(b). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of (1) an effective date earlier than April 20, 2007, 
for the award of a 70 percent evaluation for major depressive 
disorder and (2) an effective date earlier than July 1, 2007, 
for a total rating for compensation based upon individual 
unemployability.  The reasons follow.

70 percent evaluation for major depressive disorder

The Board notes that when the RO granted service connection 
for the psychiatric disorder in the March 2006 rating 
decision, it characterized the disability as "depression."  
In the July 2007 rating decision, the RO recharacterized the 
service-connected disability as major depressive disorder.  
It does not impact the Veteran's disability evaluation, as 
both diagnoses have the same criteria.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, the criteria 
for a 70 percent evaluation are as follows: 

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

The Veteran's allegation that the 70 percent evaluation 
should go back to 2004 is legally precluded.  In a March 2006 
rating decision, the RO granted service connection for 
depression and assigned a 50 percent evaluation, effective 
July 27, 2004.  The Veteran submitted a timely notice of 
disagreement as to the 50 percent evaluation, arguing he 
warranted a 70 percent evaluation.  See VA Form 21-4138, 
Statement in Support of Claim, received in March 2006.  The 
RO issued a statement of the case in August 2006.  At that 
time, it considered VA treatment records up until August 17, 
2006, pertaining to treatment for the psychiatric disorder.  
The Veteran never submitted a substantive appeal by the end 
of the appeal period, which would have been in March 2007.  
See 38 C.F.R. § 20.302(b) (2009).  Thus, the March 2006 
rating decision is final, see 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103 (2009), and is a legal bar to an 
effective date going back to July 2004 for the 70 percent 
evaluation.  

The Veteran next submitted a claim for increase on April 20, 
2007.  See VA Form 21-4138.  This is the first claim for 
increase received after the March 2006 rating decision.  
While VA treatment records pertaining to treatment for the 
service-connected disability are claims for increase, see 
38 C.F.R. § 3.157(b), the VA treatment records pertaining to 
treatment for the Veteran's psychiatric disorder were 
considered at the time of the August 2006 statement of the 
case.  There are no VA treatment records pertaining to 
treatment for the psychiatric disorder between August 2006 
and April 2007.  Thus, in this case, the date of claim is 
April 20, 2007.  The earliest effective date in a claim for 
increase can be up to one year prior to April 20, 2007, if it 
is factually ascertainable that an increase in the service-
connected disability was shown during that time period. 

The Board has thoroughly reviewed the VA treatment records 
dated within one year prior to the April 20, 2007, claim for 
increase.  None of these records establish a basis to award a 
70 percent evaluation for major depressive disorder.  For 
example, May 2006 and August 2006 VA outpatient treatment 
reports show that the Veteran's appearance was described as 
neat and clean (the same examiner reported the clinical 
findings in these treatment records).  This is evidence 
against a finding of neglect of personal appearance and 
hygiene.  The Veteran was oriented to person, place, time and 
situation.  This is evidence against spatial disorientation.  
The Veteran's speech was of normal rate, tone, and was 
spontaneous.  His thought processes were linear and goal 
directed, and thought content was appropriate.  This is 
evidence against speech intermittently illogical, obscure, or 
irrelevant.  Suicidal and homicidal ideations were absent.  
The examiner described the Veteran's mood as euthymic, and 
stated he was cooperative.  She also stated he had good eye 
contact.  Impulse control was found to be "good," which is 
evidence against impaired impulse control.  

The examiner stated the Veteran had no hallucinations.  
Concentration was good, as was insight and judgment.  
Irritability was absent.  There was no report that the 
Veteran had near-continuous panic/depression affecting his 
ability to function.  In May 2006, the examiner found that 
Veteran's depression and anxiety symptoms had "improved."  
In August 2006, the same examiner stated that the Veteran was 
"stable from a psych[iatric] perspective."  

The Board is aware that the symptoms listed under the 70 
percent evaluation are examples of the types and degree of 
symptoms that would warrant a 70 percent evaluation, and that 
the Veteran need not have these particular symptoms in order 
to warrant a 70 percent evaluation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  However, the criteria 
described under the 70 percent evaluation indicate a more 
serious disability than the Veteran demonstrated prior to 
April 20, 2007.  None of the evidence within one year of the 
April 2007 claim for increase meets the criteria for a 
70 percent evaluation.

In November 2008, the Veteran submitted a private 
"Psychotherapy Progress Report" addressing treatment the 
Veteran had received from November 2005 to February 2006.  As 
correctly stated by the RO in the June 2009 statement of the 
case, such document refers to symptoms the Veteran exhibited 
more than one year prior to his April 2007 claim for 
increase.  Thus, they do not assist the Veteran in obtaining 
an earlier effective date for the 70 percent evaluation.  

Based upon the descriptions of the Veteran's symptoms in the 
VA treatment records within one year prior to his April 2007 
claim for increase, the Board finds that the preponderance of 
the evidence is against a finding that he met the criteria 
for a 70 percent evaluation for the service-connected major 
depressive disorder prior to April 20, 2007.  The benefit-of-
the-doubt rule is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107.

Total rating for compensation based upon individual 
unemployability

On December 11, 2007, the Veteran submitted a VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
Upon Unemployability, in which he stated he had been working 
at the same assisted living facility (RCCH) as an 
administrator nurse from January 1995 to the present and had 
worked 70 hours per week during that time period.  He 
indicated he had earned $75,000 in the past 12 months.  As to 
the most he had ever made, the Veteran wrote $110,000, which 
he stated was from 1995 to 2000.  His highest gross earnings 
per month was $6,000.  When asked to indicate his current 
monthly earned income, if presently working, the Veteran 
wrote, "5000.00"  When asked the date which his disability 
affected his full-time employment, he wrote, "March 3, 
2000."  When asked the date he had last worked full time and 
when he became too disabled to work, the Veteran wrote 
"March 2000."

In April 2008, the Veteran submitted another completed VA 
Form 21-8940.  There, he stated he had been working at RCCH 
as an administrator nurse from January 1995 to June 2007 and 
had worked 75 hours per week.  He indicated he had earned 
$135,000 in the past 12 months.  As to the most he had ever 
made, the Veteran wrote $145,000, which he stated was in 
2006.  His highest gross earnings per month was $12,000.  
When asked to indicate his current monthly earned income, if 
presently working, the Veteran wrote, "0."  When asked the 
date which his disability affected his full-time employment, 
he wrote "July 30, 2002."  (It is difficult to read the 
exact year because the Veteran wrote over the last number.)  
When asked the date he had last worked full time, the Veteran 
wrote, "June 30, 2008."  (It is unclear whether the 2008 
date was an error.)  When asked when he became too disabled 
to work, the Veteran wrote "June 15, 2007."

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age. 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2009).  A total rating for compensation based upon 
individual unemployability may be assigned, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a).  The 60 percent evaluation may be 
met when the veteran's disabilities are from common etiology.  
Id. at (a)(2).

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably-raised claim for a 
total rating for compensation based upon individual 
unemployability, and VA is required to adjudicate that claim.  
Norris v. West, 12 Vet. App. 413, 418 (1999); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The Veteran met criteria for consideration of a total rating 
for compensation based upon individual unemployability under 
38 C.F.R. § 4.16(a) as of July 27, 2004 (the date that the 
Veteran was awarded service connection for major depressive 
disorder and assigned a 50 percent evaluation).  At that 
time, he had a combined evaluation of 60 percent based upon 
his back and psychiatric disorder having a common etiology 
(the psychiatric disorder was granted as being due to the 
back disorder).  

The Board has reviewed the evidence of record from that date 
to determine if there was evidence of service-connected 
unemployability and finds that the preponderance of the 
evidence is against a finding that the Veteran was unable to 
obtain and sustain gainful employment solely due to service-
connected disabilities prior to July 1, 2007.  For example, 
in a May 2005 VA examination report, the examiner wrote, 
"The [V]eteran is currently employed."  In the February 
2006 VA examination report, the examiner wrote, "This 
[V]eteran owns his own business.  He owns a community care 
home."  In the May 2007 VA examination report, the examiner 
stated the Veteran was self employed and the owner of a 
community care home.  More importantly, in an August 2007 VA 
outpatient treatment report (which post dates July 1, 2007), 
the examiner noted the Veteran was working for the community 
care home (the wording does not indicate past tense, but 
present tense).  In a December 2007 application for 
individual unemployability, the Veteran himself indicated he 
was still working at the community care home.  The Board 
finds that there is entirely a lack of credible evidence 
prior to July 1, 2007, that the Veteran was unable to work 
due to service-connected disability or disabilities.  

To the extent that the Veteran has alleged and testified, 
under oath, that he stopped working prior to July 2007, the 
Board completely rejects these allegations, as it finds that 
the Veteran is not a credible historian.  He has provided 
conflicting statements as to when he stopped working.  He 
also has provided exaggerated and inaccurate statements in 
the past, which has caused the Board to conclude that the 
Veteran's demonstrates a lack of credibility when he is 
seeking compensation benefits with VA.  For example, in March 
1994, when the Veteran filed his original claim for service 
connection for the low back disability, he claimed that a 
sofa fell on his back and he was rushed to the emergency 
room.  See VA Form 21-2545, Report of Medical Examination for 
Disability Evaluation.  At the March 1994 VA examination, the 
examiner stated the Veteran reported that a sofa fell on his 
back and that while lying down on the ground as a result of 
severe pain, another sofa fell on his cervical spine, and he 
was unconscious for two hours.  

However, the service treatment records do not remotely 
support the Veteran's version of the event.  In a March 1992 
physical therapy consultation, the examiner wrote that the 
Veteran was moving furniture and strained his back.  This 
same history was reported in an April 1992 physical therapy 
consultation.  In the report of medical examination at 
discharge from service in February 1994 (approximately one 
month prior to the Veteran completing the VA Form 21-2545), 
when listing the summary of defects, there was no report of 
loss of consciousness.  In fact, the examiner wrote that the 
Veteran had denied any "disturbances of consciousness."  In 
the report of medical history completed by the Veteran at 
that time (February 1994), he checked "no" to the question 
of whether he had ever been a patient in a hospital.  See 
item # 19.  He had the knowledge to report undergoing 
physical therapy, see item # 21, which is entirely consistent 
with the service treatment records, but somehow neglected to 
report his medical history involving him going to the 
emergency room and having two hours of unconsciousness.  The 
Board finds that the March 1994 statements that a sofa fell 
on his back and the statement that another sofa fell on his 
cervical spine, which resulted in unconsciousness, are not 
credible.  

In connection with the current claim, the Veteran has 
provided varying dates as to when he stopped working, ranging 
from 2004 to 2007, which shows that the Veteran's credibility 
should continue to be doubted in connection with a claim for 
monetary benefits before VA.  Moreover, the South Carolina 
Department of Health & Environmental Control website showing 
that the Veteran is the report of contact for a care facility 
(the website indicates that it was updated as of April 2010).  
However, whether the Veteran is currently working is not the 
issue before the Board.  The issue is whether there evidence 
of service-connected unemployability prior to July 1, 2007.  
The Board concludes that there is no credible evidence of 
service-connected unemployability prior to July 1, 2007.  

As laid out above, the Veteran provided different information 
in the VA Form 21-8940 he submitted in December 2007 than in 
the one he submitted in April 2008.  In the December 2007 
form, he stated he had become too disabled to work as of 
March 2000; however, he also indicated he was employed as of 
the date of his submission.  See item # 16 (showing dates of 
employment from January 1995 to "present").  He indicated 
he had made $75,000 in the last year and was currently making 
$5,000 per month.  This document would indicate the Veteran 
had substantial gainful employment as of December 2007.  
However, in his April 2008 application, he wrote his last day 
of work was in June 2007 and that his monthly salary was 
zero, which would contradict his December 2007 application.  
This also contradicts an August 2007 VA outpatient treatment 
report showing that the examiner wrote that the Veteran 
"works as a Health Care Administrator."  That would 
indicate the Veteran was working in August 2007.  While the 
August 2007 treatment record is consistent with the December 
2007 application, it contradicts the April 2008 application, 
wherein he stated he stopped working in June 2007.  To add to 
this, at the March 2010 hearing before the undersigned, the 
Veteran testified he had last worked in June 2004, an 
entirely different date than he had presented before.

In reading through the Veteran's testimony (that he stopped 
working in June 2004), it completely contradicts the 
information he provided in both VA Forms 21-8940 showing that 
he was employed full time from 2004 until 2007.  See VA Forms 
21-8940, dated December 2007 and April 2008.  Showing further 
inconsistent statements by the Veteran, in the December 2007 
application, he stated the most he had earned in one year was 
$110,000 from 1995 to 2000, but in the April 2007 
application, he stated that the most he had earned in one 
year was $145,000 in 2006.  The December 2007 application was 
signed by the Veteran in December 2007, which post dates the 
2006 year where he earned $145,000.  When multiple facts 
pertaining to the same issue change, the Board can only 
conclude that the person who has provided the varying facts 
is not credible.  

As a result of the Board finding that the Veteran is not 
credible, it accords his allegations of having stopped 
working prior to July 1, 2007, no probative value.  Stated 
differently, there is no objective evidence that the Veteran 
stopped working prior to July 1, 2007.  Thus, even if there 
was a claim for a total rating for compensation based upon 
individual unemployability pending as of July 1, 2007, and as 
early as July 2004, the Board finds no basis to award such 
benefit prior to July 1, 2007.  In fact, it concludes that 
the Veteran had substantial gainful employment until at least 
July 1, 2007, which prohibits the award of a total rating for 
compensation based upon individual unemployability prior to 
that date.  

As noted above, in November 2008, the Veteran submitted a 
private "Psychotherapy Progress Report" addressing 
treatment he had received from November 2005 to February 2006 
for his service-connected psychiatric disorder.  In the 
summary, the psychologist stated, "[The Veteran] reported 
that due to back problems and depression, he has been unable 
to work."  The Veteran alleges that this is evidence of his 
inability to work prior to July 2007.  The Board does not 
find that such statement is objective evidence that the 
Veteran was unable to work prior to July 2007.  The 
psychologist did not say that he found the Veteran was unable 
to work, but rather merely reported what the Veteran had 
stated to him.  The Board rejects any factual history 
provided by the Veteran as not credible.  In other words, 
this evidences provides no basis for the award of an earlier 
effective date.

Lastly, the Board notes that throughout the appeal, the 
Veteran has made allegations of working only a few hours a 
week at various times from 2004 to 2007 due to his 
psychiatric disorder or his back disorder to support his 
allegation of not being able to work.  In Faust v. West, 13 
Vet. App. 342, 356 (2000), the United States Court of Appeals 
for Veterans Claims defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works.  Based on the salaries the Veteran has 
reported he received since 2004, there can be no argument 
that he was not engaged in substantial gainful employment 
prior to July 1, 2007.

Accordingly, for all the reasons stated above, the Board 
finds that the preponderance of the evidence is against an 
effective date earlier than July 1, 2007, for the award of a 
total rating for compensation based upon individual 
unemployability, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107.






ORDER

Entitlement to an effective date earlier than April 20, 2007, 
for the award of a 70 percent evaluation for major depressive 
disorder is denied.

Entitlement to an effective date earlier than July 1, 2007, 
for the award of a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is denied.


_____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


